
	
		I
		111th CONGRESS
		1st Session
		H. R. 537
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Pascrell (for
			 himself, Mr. Davis of Alabama, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the volume cap for private activity bonds shall not apply to bonds for
		  facilities for the furnishing of water and sewage facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Sustainable Water Infrastructure
			 Investment Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Our Nation’s water
			 and wastewater systems are among the best in the world, providing safe drinking
			 water and sanitation to our citizens.
				(2)In addition to
			 protecting the health of our citizens, community water systems are essential to
			 our local economies, enabling industries to achieve growth and productivity
			 that make America strong and prosperous.
				(3)Regulated under
			 title XIV of the Public Health Service Act (42 U.S.C. 300f et seq.; commonly
			 known as the Safe Drinking Water Act) and the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.), community drinking water
			 systems and wastewater collection and treatment facilities are critical
			 elements in the Nation’s infrastructure.
				(4)Water and
			 wastewater infrastructure is comprised of a mixture of old and new technology.
			 In many local communities across the Nation, the old infrastructure has
			 deteriorated to critical conditions and is very costly to replace. Recent
			 government studies have estimated costs of $500,000,000,000 to $800,000,000,000
			 over the next 20 years for maintaining and improving the existing inventory,
			 building new infrastructure, and meeting new water quality standards.
				(5)The historical
			 approach of funding infrastructure is insufficient to meet the investment needs
			 of the future.
				(6)The Federal
			 partnership with State and local communities has played a pivotal role in
			 improving the Nation’s water quality and drinking water supplies. Federal
			 assistance under this partnership has been the linchpin of these
			 improvements.
				(7)In light of
			 constrained Federal budgets, the availability of exempt-facility financing
			 represents an important financing tool to help close the gap between funds
			 currently being invested and water infrastructure needs, preserving the Federal
			 partnership.
				(8)Providing
			 alternative financing solutions, such as tax-exempt securities, encourages
			 investment in water and wastewater infrastructure that in turn creates local
			 jobs and protects the health of our citizens.
				(9)Federally mandated
			 State volume cap restrictions in conjunction with other priorities have limited
			 the use of tax-exempt securities on water and wastewater infrastructure
			 investment.
				(10)Removal of State
			 volume caps for water and wastewater infrastructure will accelerate and
			 increase overall investment in the Nation’s critical water infrastructure;
			 facilitate increased use of innovative infrastructure delivery methods
			 supporting sustainable water systems through public-private partnerships that
			 optimize design, financing, construction, and long-term management, maintenance
			 and viability; and provide for more effective risk management of complex water
			 infrastructure projects by municipal utility and private sector
			 partners.
				(b)PurposeThe
			 purpose of this Act is to provide alternative financing for long-term
			 infrastructure capital investment programs, and to restore the Nation’s safe
			 drinking water and wastewater infrastructure capability and protect the health
			 of our citizens.
			3.Exempt-facility
			 bonds for sewage and water supply facilities
			(a)Bonds for water
			 and sewage facilities exempt from volume cap on private activity
			 bondsParagraph (3) of section 146(g) of the Internal Revenue
			 Code of 1986 (relating to exception for certain bonds) is amended by inserting
			 (4), (5), after (2),.
			(b)Conforming
			 changeParagraphs (2) and (3)(B) of section 146(k) of such Code
			 are both amended by striking (4), (5), (6), and inserting
			 (6).
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
